DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control box as claimed in claims 2-3, the charging cable as claimed in claim 7, and the charging unit as claimed in claims 7-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 (line 2) and claim 2-12 (lines 1) recite the limitation “the device”. It should read “the heated welding lens device” instead of “the device” to properly refer to the corresponding limitation that has been recited previously in claim 1 (line 1).
Claim 1 recites the limitation “the helmet” in lines 3-4 and line 21. It should read “the welder’s helmet” instead of “the helmet” to properly refer to the corresponding limitation that has been recited previously in claim 1 (lines 1-2).
Claim 1 recites the limitation “the heat panel” in line 20. It should read “the heating panel” instead of “the heat panel” to properly refer to the corresponding limitation that has been recited previously in claim 1 (line 3).
Claim 2 (line 1) and claim 3 (line 1) recite the limitation “control box”. Since there’s only one control module, it is understood that the applicant is referring to the limitation “control pack” that has been recited previously in claim 1 (line 5). Therefore, the limitation “control box” should read “the control pack” to properly refer to the corresponding limitation that has been recited previously in claim 1 (line 5).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“computing device” in claim 1 (lines 7-8, 16-17). This limitation uses generic placeholder “device” (Prong A); the term “device” is modified by functional language “computing” (Prong B); and the term “device” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “computing device” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “computing device” is will be interpreted as any devices of control module and equivalents. 
“charging unit” in claim 7 (line 2). This limitation uses generic placeholder “unit” (Prong A); the term “unit” is modified by functional language “charging” (Prong B); and the term “unit” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “charging unit” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “charging unit” will be interpreted as “The charging unit is preferably a cigarette lighter of a car, however other charging units are hereby contemplated, including, but not limited to one and one-half (1.5) amp AC power supply converter, etc” as indicated by Application Specification Par.0022 (page 8), and equivalents. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (lines 3, 21) and claim 4 (line 1) recite the limitation “third lens”. It is unclear what is meant by this limitation because there are no first lens and second lens recited previously. For examination purposes, the limitation “third lens” will be interpreted as any lens. 
	Claim 1 recites the limitation “computing device” in lines 7-8, 16-17. Claim limitation “computing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawing shows “computing device 204” in Figure 1, but it fails to show the structure, material, or acts to the function. See 112(f) Interpretation section above. Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
	Claims 2-12 are rejected by virtue of their dependency on claim 1.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over North (fig.5) (U.S. Pub. No. 2013/0312151 A1) in view of North (fig.3) (U.S. Pub. No. 2013/0312151 A1), and further in view of Gordon et al. (U.S. Pub. No. 2015/0173445 A1).
Regarding claim 1, North (fig.5) discloses a heated welding lens device (welding helmet embodiment fig.5 comprising heating element 50, lens 14, and housing 60; fig.5) for eliminating fogging of a lens of a welder's helmet (for combating fogging, condensation and frost of lens 14 of welder’s helmet fig.5, Abstract), the device comprising: 
a heating panel (heating element 50, fig.5), the heating panel being coupled to a third lens (lens 14, fig.5) of the helmet (helmet, see annotated fig.5 below), wherein the heating panel (heating element 50, fig.5) having a grommet (grommet coupled to an outside of heating element 50, as shown in annotated fig.5 below); 
a control pack (housing 60, fig.5), the control pack having an inside and a front (housing 60 having an inside (as shown in fig.1) and having a front (as shown in fig.5); it is noted that fig.1 is used for illustration purposes only); 
a power source (power supply 23, fig.2 or annotated fig.5; it is noted that fig.2 is used for illustration purposes only), the power source being in the inside of the control pack (power supply 23 is internal power supply such as a battery pack mounted within the housing 60, as indicated by Par.0033; therefore, power supply 23 being in the inside of the housing 60); 
a power control (control switch 21, fig.5), the power control being coupled to the front of the control pack (control switch 21 being coupled to the front of the housing 60, as shown in fig.5), and wherein the power control (control switch 21, fig.5) being coupled to the power source (power supply 23) [as indicated by Par.0033, all of the electrical elements of the device are driven by power supply 23; therefore, the control switch 21 being coupled to the power supply 23] [it is noted that the difference between embodiment fig.5 and embodiment fig.2 is location of heating element]; 

    PNG
    media_image1.png
    775
    701
    media_image1.png
    Greyscale

North embodiment fig.5 does not disclose:
a computing device, the computing device being in the inside of the control pack, wherein the computing device being electrically coupled to the power source; 
a temperature control panel, the temperature control panel being coupled to the front of the control pack, wherein the temperature control panel being electrically coupled to the power source, and wherein the temperature control panel being communicatively coupled to the computing device; and 
a wiring port, 
the wiring port being coupled to 
the computing device, 
the power source, 
the power control and 
the temperature control panel, and 
wherein the wiring port having a temperature control wire, wherein the temperature control panel being communicatively coupled to the heat panel coupled to the third lens of the helmet.
However, North embodiment fig.3 (welding helmet fig.3) teaches:
a wiring port (cord 32, fig.3), 
the wiring port (cord 32, fig.3) being coupled to 
the power source (power supply 35, fig.3), 
the power control (power switch 31, fig.3) [cord 32 being coupled to the power supply 35 and the power switch 31, as indicated by Par.0036] [Par.0036 cited: “the switch 31 controls the operation of the device, whereby electrical power is drawn through a cord 32 that attaches to a power supply 35”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of North embodiment fig.5, by adding the teaching of the cord being coupled to the power supply and the power switch, as taught by North embodiment fig.3, in order to draw electrical power from the power supply to the power switch in order to control the operation of the device, as recognized by North [Par.0036]. 
The modification of North embodiment fig.5 in view of North embodiment fig.3 teaches the apparatus as set forth above, but does not teach:
a computing device, the computing device being in the inside of the control pack, wherein the computing device being electrically coupled to the power source; 
a temperature control panel, the temperature control panel being coupled to the front of the control pack, wherein the temperature control panel being electrically coupled to the power source, and wherein the temperature control panel being communicatively coupled to the computing device; and 
a wiring port, 
the wiring port being coupled to 
the computing device, and 
the temperature control panel, and 
wherein the wiring port having a temperature control wire, wherein the temperature control panel being communicatively coupled to the heat panel coupled to the third lens of the helmet.
Gordon teaches an apparatus for adjusting temperature of a helmet (fig.5) comprising:
a computing device (processor 502, fig.5), the computing device (processor 502, fig.5) being in the inside of the control pack (housing of helmet 500, annotated fig.5) [processor 502 can be inside of the housing of helmet 500, as indicated by Par.0032] [Gordon, Par.0032 cited: “Various components (e.g., thermoelectric element 101, thermally conductive cloth 102, power source 104, switch 106, outer surface 301, thermally conductive fins 302, control circuit 401, sensor(s) 501, processor 502, user input device 503, and/or the like) can be disposed at any suitable location on and/or within helmet 500”], wherein the computing device (processor 502, fig.5) being electrically coupled to the power source (power source 104, fig.5) [processor 502 being coupled to the power source 104 as shown in fig.5; and it is noted that communication/connection of components of helmet are electrical communication, as indicated by Par.0031]; 
a temperature control panel (user input device 503, fig.5; user input device 503 is temperature control panel because user can select a desired helmet temperature by using user input device 503, and processor 502 will adjust the temperature of helmet according to the desired temperature received from user input device 503, as explained in detail in Par.0032), the temperature control panel being coupled to the front of the control pack (haft of the helmet with user input device 503 being the front of the helmet, as shown in annotated fig.5 below), wherein the temperature control panel being electrically coupled to the power source (user input device 503 being electrically coupled to power source 104, as shown in fig.5), and wherein the temperature control panel being communicatively coupled to the computing device (user input device 503 being communicatively coupled to processor 502, as shown in fig.5 and indicated by Par.0032); and 
a wiring port (wires, as shown in annotated fig.5), 
the wiring port being coupled to 
the computing device (wires being coupled to the processor 502, as shown in annotated fig.5), and 
the temperature control panel (wires being coupled to the user input device 503, as shown in annotated fig.5), and 
wherein the wiring port having a temperature control wire (temperature control wire, as shown in annotated fig.5), wherein the temperature control panel (user input device 503, fig.5) being communicatively coupled to the heat panel (thermoelectric element 101, fig.5) [user input device 503 being communicatively coupled to thermoelectric element 101 as shown in fig.5 and explained in details in Par.0032, user input device 503 coupled with processor 502 to control the thermoelectric element 101 in order to reach the desired temperature] coupled to the third lens of the helmet (in combination with North, the user input device 503 can be communicatively coupled to the heating element 50 coupled to the lens 14 of North’s helmet). 

    PNG
    media_image2.png
    563
    804
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of North embodiment fig.5 in view of North embodiment fig.3, by further adding the teachings of processor, user input device, and wires to connect all components, as taught by Gordon, in order to choose desired temperature by using user input device, and user input device can be communicated with the processor in order to adjust the temperature of heating element; therefore, the temperature of heating element can be controlled and adjusted by user.  
	
Regarding claim 4, North in view of Gordon teaches the apparatus as set forth above, North also discloses:
wherein the third lens being clear (lens 14 is clear in order for welder to perform welding activity, as indicated by North Par.0039) [North Par.0039 cited: “The airflow keeps the lens of the welding mask clear and prevents condensation from building up, which improves visibility”].

Regarding claim 5, North in view of Gordon teaches the apparatus as set forth above, Gordon teaches:
wherein the power source (power source 104, Gordon fig.5) being a lithium polymer battery (power source 104 can be a lithium polymer battery as indicated by Gordon Par.0028) [Gordon, Par.0028 cited: “power source 104 can comprise internal rechargeable batteries (e.g., not configured to be replaced by a user) (e.g., nickel-cadmium (NiCd), nickel-metal hydride (NiMH), lithium-ion, lithium-ion polymer, and/or the like)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the North battery with the Gordon lithium polymer battery because the substitution of one known element for another would have yielded predictable results of having a rechargeable battery as power source in order to provide electricity to the heating element, and reachable battery can save energy and produce less waste because it can be recharged and reused. MPEP 2143 I (B).

Regarding claim 6, North in view of Gordon teaches the apparatus as set forth above, North also discloses:
wherein the power source (power supply 23, as shown in North annotated fig.5 in the rejection of claim 1) being rechargeable (power supply 23 is battery, as indicated in North Par.0033; therefore, it can be rechargeable).

Regarding claim 7, North in view of Gordon teaches the apparatus as set forth above, Gordon also teaches:
wherein the power source (power source 104, Gordon fig.5) further comprising a charging cable (“adapter jack”, Gordon Par.0028), the charging cable (“adapter jack”, Gordon Par.0028) for coupling to a charging unit (“charging port”, Gordon Par.0028) (Gordon Par.0028 indicated that the power source 104 can be rechargeable battery, and the battery can be recharged by charging port via adapter jack) [Par.0028 cited: “power source 104 can comprise internal rechargeable batteries”, “power source 104 can further comprise a charging port configured to accept an alternating current to direct current (AC) adapter jack (e.g., such that the user may recharge the batteries inside helmet)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of North in view of Gordon, by further adding the teaching of charging cable for coupling to charging unit, as taught by Gordon, in order to recharge the power source (battery), so that the power source (battery) can be recharged and reused in order to reduce waste and save human resources.

Regarding claim 11, North in view of Gordon teaches the apparatus as set forth above, Gordon also teaches:
wherein the temperature control panel (user input device 503, Gordon fig.5) being a touch screen (user input device 503 can be a touch screen, as indicated by Gordon Par.0032) [Gordon, Par.0032 cited: “user input device 503 configured to receive inputs indicative of a user's desired internal helmet temperature. Suitable user input devices include, but are not limited to, buttons, switches, knobs, touch screens, and/or the like”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of North in view of Gordon, to include the teaching of touch screen, as taught by Gordon, in order to control the temperature of the heating element on the helmet with touch screen to improve accessibility, easy user interface and easy to clean and maintain. 

Regarding claim 12, North in view of Gordon teaches the apparatus as set forth above, North also discloses:
wherein the power control (control switch 21, North fig.5) being an on/off switch (control switch 21 is an on/off switch as shown in North fig.5).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over North (fig.5) (U.S. Pub. No. 2013/0312151 A1) in view of North (fig.3) (U.S. Pub. No. 2013/0312151 A1), and Gordon et al. (U.S. Pub. No. 2015/0173445 A1), and further in view of Aloumanis et al. (U.S. Patent No. 9,445,639 B1).
Regarding claim 2, North in view of Gordon teaches the apparatus as set forth above, but does not teach:
wherein control box being made of a fire-resistant material.
Aloumanis teaches a helmet (smart helmet 111, fig.1D) comprising:
wherein control box (embedded electronics layer 114, as shown fig.1D below) being made of a fire-resistant material (embedded electronics layer 114 is made of fire-resistant material as indicated by Col.9 lines 15-17) [Col.9 lines 15-17 cited: “layer 114 can include fire retardant materials, fire resistant materials, shock absorbing materials, and the like”].

    PNG
    media_image3.png
    731
    831
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of North in view of Gordon, by adding the teaching of electronics layer is made of fire-resistant material, as taught by Aloumanis, in order to improve safety for welder during welding process because fire-resistant material is used to slow down or stop the spread of fire or reduce its intensity; additionally, it will not fail structurally or allow transit of heat; therefore, welder will have a better protection during welding process. 

Regarding claim 3, North in view of Gordon teaches the apparatus as set forth above, but does not teach:
wherein control box being made of a fire-retardant material.
Aloumanis teaches a helmet (smart helmet 111, fig.1D) comprising:
wherein control box (embedded electronics layer 114, fig.1D) being made of a fire-retardant material (embedded electronics layer 114 is made of fire-retardant material as indicated by Col.9 lines 15-17) [Col.9 lines 15-17 cited: “layer 114 can include fire retardant materials, fire resistant materials, shock absorbing materials, and the like”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of North in view of Gordon, by adding the teaching of electronics layer is made of fire retardant material, as taught by Aloumanis, in order to improve safety for welder during welding process because fire-retardant material is used to prevent the start or slow the growth of fire; therefore, welder will have a better protection during welding process. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over North (fig.5) (U.S. Pub. No. 2013/0312151 A1) in view of North (fig.3) (U.S. Pub. No. 2013/0312151 A1), and Gordon et al. (U.S. Pub. No. 2015/0173445 A1), and further in view of Hamid (U.S. Pub. No. 2018/0008839 A1).
Regarding claim 8, North in view of Gordon teaches the apparatus as set forth above, but does not teach:
wherein the charging unit being a one and one-half (1.5) amp AC converter. 
Hamid teaches a smart helmet (figs.1-9) comprising a charging unit:
wherein the charging unit (AC charger, Table 1 on page 4) being a one and one-half (1.5) amp AC converter (charging unit to recharge lithium battery is 1.5 amps AC converter, as shown on Hamid Table 1 on page 4, or as shown below). 

    PNG
    media_image4.png
    823
    1052
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the North in view of Gordon charging port (see Gordon Par.0028, or as cited and incorporated in the rejection of claim 7 above) with the Hamid AC converter because the substitution of one known element for another would have yielded predictable results of having charging unit to recharge the power source (battery) of the helmet, so that the power source (battery) can be recharged and reused in order to reduce waste and save human resources. MPEP 2143 I (B).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over North (fig.5) (U.S. Pub. No. 2013/0312151 A1) in view of North (fig.3) (U.S. Pub. No. 2013/0312151 A1), and Gordon et al. (U.S. Pub. No. 2015/0173445 A1), and further in view of Lo (U.S. Pub. No. 2014/0104071 A1).
Regarding claim 9, North in view of Gordon teaches the apparatus as set forth above, but does not teach:
wherein the charging unit being a cigarette lighter of a car.  
Lo teaches:
wherein the charging unit being a cigarette lighter of a car (charging unit is cigarette lighter of car, as indicated by Lo Par.0024) [Lo, Par.0024 cited: “the warning device 1 to be rapidly charged from an external power source through the cigarette lighter socket of a car”; Lo, Par.0023 cited: “the technical features of the present invention are equally applicable to warning lights, warning signs, indication signs, light-emitting safety helmets, light-emitting safety vests, and so forth”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the North in view of Gordon charging port (see Gordon Par.0028, or as cited and incorporated in the rejection of claim 7 above) with the Lo cigarette lighter of car because the substitution of one known element for another would have yielded predictable results of having a charging unit to recharge the power source (battery) of the helmet, so that the power source (battery) can be recharged and reused in order to reduce waste and save human resources. MPEP 2143 I (B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over North (fig.5) (U.S. Pub. No. 2013/0312151 A1) in view of North (fig.3) (U.S. Pub. No. 2013/0312151 A1), and Gordon et al. (U.S. Pub. No. 2015/0173445 A1), and further in view of Radspieler (Pub. No. WO 2019/043000 A1).
Regarding claim 10, North in view of Gordon teaches the apparatus as set forth above, but does not teach:
wherein the temperature control panel having light emitting diode (LED) lamps.
Radspieler teaches a helmet (figs.1-2) comprising:
 wherein the control panel (control panel 2, figs.1-2) having light emitting diode (LED) lamps (LED lamps 4-11, figs.1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of North in view of Gordon, by further adding the teaching of control panel having LED lamps, as taught by Radspieler, in order for helmet’s user to see details of workpiece while welding and to perform testing on workpiece, especially in dark condition, as recognized by Radspieler [Radspieler, Translated Document Par.0024].  


Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Awiszus et al. (U.S. Patent No. 10,849,790 B2) discloses a welding helmets with user control module.
Cornelius et al. (U.S. Pub. No. 2018/0239131 A1) discloses an immersive experience headset adapted to prevent fogging and the headset can be used for welding. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761